Name: 85/58/EEC: Commission Decision of 19 December 1984 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  means of agricultural production;  Europe
 Date Published: 1985-01-26

 Avis juridique important|31985D005885/58/EEC: Commission Decision of 19 December 1984 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 023 , 26/01/1985 P. 0042 - 0043*****COMMISSION DECISION of 19 December 1984 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (85/58/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the United Kingdom, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1982 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1984, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties of different species; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom; Whereas, in respect of the variety Catalpa (Italian ryegrass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not distinct from other varieties accepted there (Article 15 (3) (a), first case, of the said Directive); Whereas, therefore, the application of the United Kingdom in respect of this variety should be granted in full; Whereas the application for other varieties is now being carefully examined by the Commission; whereas it is impossible to complete examination of the varieties Bingo and Bushreal (sugar beet), before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question should therefore, where the United Kingdom is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of these varieties (Article 15 (7) of the above Directive); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following variety listed in the 1985 common catalogue of varieties of agricultural plant species: Fodder plants: - Lolium multiflorum L., - Catalpa. Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the United Kingdom is concerned, extended from 31 December 1984 to 31 March 1985 in respect of the following varieties: Sugar beet: - Beta vulgaris L., - Bingo, - Bushreal. Article 5 This Decision is addressed to the United Kingdom. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.